In an action to recover damages for personal injuries, etc., (1) the defendant Western Beef, Inc., appeals from an order of the Supreme Court, Queens County (Golia, J.), dated October 28, 1999, and (2) the defendants MAS Security and Joseph DiBenedetto appeal, as limited by their brief, from so much of an order of the same court, dated April 4, 2000, as denied their cross motion to vacate so much of the order dated October 28, 1999, as granted the plaintiffs’ motion for leave to enter a judgment against the defendant MAS Security.
Ordered that the appeal by Western Beef, Inc., from the order dated October 28, 1999, is dismissed as abandoned; and it is further,
Ordered that the order dated April 4, 2000, is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiffs are awarded one bill of costs payable by MAS Security and Joseph DiBenedetto.
The Supreme Court properly denied the cross motion by MAS Security and Joseph DiBenedetto to vacate so much of the order dated October 28, 1999, as granted the plaintiffs’ motion for leave to enter a judgment against the defendant MAS Security upon its default in answering (see, Cooper v P & T Gen. Contr. Corp., 260 AD2d 423; Szilaski v Aphrodite Constr. Co., 247 AD2d 532; Betancourth v Pacheco, 232 AD2d 442). O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.